Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 1 of 28 Page ID
                                  #:2514




                           Exhibit R
                           Part One
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 2 of 28 Page ID
                                  #:2515
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 3 of 28 Page ID
                                  #:2516
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 4 of 28 Page ID
                                  #:2517
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 5 of 28 Page ID
                                  #:2518
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 6 of 28 Page ID
                                  #:2519
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 7 of 28 Page ID
                                  #:2520
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 8 of 28 Page ID
                                  #:2521
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 9 of 28 Page ID
                                  #:2522
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 10 of 28 Page ID
                                   #:2523
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 11 of 28 Page ID
                                   #:2524
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 12 of 28 Page ID
                                   #:2525
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 13 of 28 Page ID
                                   #:2526
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 14 of 28 Page ID
                                   #:2527
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 15 of 28 Page ID
                                   #:2528
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 16 of 28 Page ID
                                   #:2529
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 17 of 28 Page ID
                                   #:2530
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 18 of 28 Page ID
                                   #:2531
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 19 of 28 Page ID
                                   #:2532
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 20 of 28 Page ID
                                   #:2533
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 21 of 28 Page ID
                                   #:2534
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 22 of 28 Page ID
                                   #:2535
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 23 of 28 Page ID
                                   #:2536
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 24 of 28 Page ID
                                   #:2537
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 25 of 28 Page ID
                                   #:2538
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 26 of 28 Page ID
                                   #:2539
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 27 of 28 Page ID
                                   #:2540
Case 2:19-cv-06182-DSF-PLA Document 82-16 Filed 08/18/20 Page 28 of 28 Page ID
                                   #:2541
